Continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14, 16-20 allowed.
The following is an examiner’s statement of reasons for allowance. This application claims priority to and is similar to parent patent 10163155. A terminal disclaimer was issued on 07/01/2020.

The closest prior art of record is Prakash et al  (PGPub 2012/0030110) discloses a device, system, and method for location-based payment authorization includes receiving a payment request for an order submitted from a mobile computing device via an e-commerce vendor website. A location of the mobile computing device is determined based on location data. In one embodiment, the payment request is authorized or denied 
Prakash did not disclose the credit routing system receiving the approval and the credit parameters and transmitting the approval and the credit parameters to the mobile creditee computing device along with purchasing restrictions imposed by the credit parameters that must be applied by the vendor before any funds can be accepted by the vendor for payment from the mobile creditee computing device; and wherein the system identifies one or more of the mobile creditor computing device, the mobile creditee computing device, and a vendor device at a geographic location or near a location associated with the vendor.
Fasoli et al  (Patent 8,655,773) discloses A method for processing 
financial requests, including: identifying an approval criterion and a predefined proximity for approving financial requests; receiving, from a mobile device of a merchant, a financial request including merchant-provided data, where the merchant-provided data includes an address of the merchant; receiving a location coordinate from the mobile device; determining, by a computer processor, that the location coordinate is within the predefined proximity of the address of the merchant; identifying, by the computer processor, at least a portion of the merchant-provided data 
Fasoli did not disclose the credit routing system receiving the approval and the credit parameters and transmitting the approval and the credit parameters to the mobile creditee computing device along with purchasing restrictions imposed by the credit parameters that must be applied by the vendor before any funds can be accepted by the vendor for payment from the mobile creditee computing device; and wherein the system identifies one or more of the mobile creditor computing device, the mobile creditee computing device, and a vendor device at a geographic location or near a location associated with the vendor.

The non-patent literature, PUBMED Central/ A secure Operational Model for Mobile Payments/ 01 Jan 2014/ The Scientific World Journal 2014, discloses Instead of paying by cash, check, or credit cards, customers can now also use their mobile devices to pay for a wide range of services and both digital and physical goods. However, customers' security concerns are a major barrier to the broad adoption and use of mobile payments. In this paper we present the design of a secure operational model for mobile payments in which access control is based on a service-oriented architecture. A customer uses his/her mobile device to get authorization from a remote server and generate a two-dimensional barcode as the payment certificate. This payment certificate has a time limit and can be used once only. The system also provides the ability to remotely lock and disable the mobile payment service.

PUBMED Central/ A secure Operational Model for Mobile Payments did not disclose the credit routing system receiving the approval and the credit parameters and transmitting the approval and the credit parameters to the mobile creditee computing device along with purchasing restrictions imposed by the credit parameters that must be applied by the vendor before any funds can be accepted by the vendor for payment from the mobile creditee computing device; and wherein the system identifies one or more of the mobile creditor computing device, the mobile creditee computing device, and a vendor device at a geographic location or near a location associated with the vendor.
The claims overcome 35 USC 101 because the inventive concept offers significantly more than the abstract idea and is a practical application of the judicial exception. The claims disclose a non-conventional and non-generic arrangement of the additional elements.  More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to the credit routing system receiving the approval and the credit parameters and transmitting the approval and the credit parameters to the mobile creditee computing device along with purchasing restrictions imposed by the credit parameters that must be applied by the vendor before any funds can be accepted by the vendor for payment from the mobile creditee computing device; and wherein the system identifies one or more of the mobile creditor computing device, the mobile creditee computing device, and a vendor device at a geographic location or near a location associated with the vendor.
The claims include features corresponding to a technical point of 
novelty, providing a technical solution to a technical problem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698